Title: To Alexander Hamilton from William Short, 26 July 1791
From: Short, William
To: Hamilton, Alexander



Paris July 26. 1791.
Sir

After closing & forwarding my letter to you yesterday I recieved one from the bankers at Amsterdam of which I think it necessary to send you a copy. It is for the most part in answer to one from me in which I had repeated the arguments, already communicated to you, in favor of our right to reduce the rate of commission in the case of a new loan being opened at 5. p. cent. You will see that the bonds of the U.S. instead of rising have taken a considerable fall. This is so different from the expectation of every body that it is to me quite unaccountable unless indeed it should be intended as a means of removing all grounds for reducing the charges of loans in future.
It is possible also they may have had at Amsterdam some hint of the intended experiment at Antwerp & may wish to make it fail. It would be unjust to adopt suspicions of this kind & to propagate them. Still taking it for granted that the present fall in the price of the bonds is not in the actual course of things, & searching for what may be the artificial cause, I own I see none so probable as the desire of those interested in the American loans at Amsterdam to prevent their being carried elsewhere & to keep the charges from being reduced. I had hoped the loan would be published at Antwerp before it were known at Amsterdam (& I am not yet certain that it is known there) as I feared a coalition at that place among the bankers, brokers & undertakers might be formed in order to counteract if possible our designs elsewhere.
I shall be anxious to know what effect this fall will produce at Antwerp & it seems highly probable that it will render impossible the reduction of interest there. If so & a loan can be effected at 5. p. cent I shall suppose it better to make it there than at Amsterdam for the sake of having a credit in two places & of course being less dependent on the speculations of those employed in the loans. I hasten to send this letter in hopes of its overtaking that sent yesterday to Havre. I have the honor to assure you of the attachment & respect with which I am,
Sir,   Your most obedient, humble servant
W: Short
The Honble. Alexander Hamilton Secretary of the Treasury—Philadelphia

